UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4445


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVONE SHARNELL BEST,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cr-00064-D-1)


Submitted:   March 26, 2015                 Decided:   April 20, 2015


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Shailika S. Kotiya, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devone Sharnell Best pled guilty, pursuant to a written

plea agreement, to one count of distributing crack cocaine, 21

U.S.C. §       841(a)(1)         (2012),         and     was    sentenced         to    180    months’

imprisonment.             He    appeals,         claiming       that        the    district         court

erred in denying his motion to withdraw his guilty plea and that

he was denied effective assistance of counsel.                                    Best also claims

prosecutorial         misconduct            in       the     negotiation           of    his    plea.

Finding no error, we affirm.

       After        the    court        accepts          a     guilty        plea,      but     before

sentencing, a defendant may withdraw his guilty plea if he “can

show   a     fair    and       just    reason        for     requesting        the      withdrawal.”

Fed. R. Crim. P. 11(d).                 The Rule does not afford a defendant an

absolute      right       to    withdraw         a     guilty       plea,     however.         United

States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003); United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                     We review a

district court’s denial of a motion to withdraw a guilty plea

for abuse of discretion.                    United States v. Ubakanma, 215 F.3d
421, 424 (4th Cir. 2000).

       The    burden       of     “show[ing]             a   fair     and    just       reason”      for

withdrawal of the plea rests with the defendant.                                        Id.    A fair

and just reason “essentially challenges the fairness” of the

Rule 11 proceeding.                   Id.    (internal quotation marks omitted).

We   have      developed         a     nonexclusive            list     of    factors         for    the

                                                     2
district court to use in deciding if the defendant has met his

burden:

      (1)   whether  the  defendant   has  offered  credible
      evidence that his plea was not knowing or not
      voluntary, (2) whether the defendant has credibly
      asserted his legal innocence, (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion, (4) whether defendant has had
      close assistance of competent counsel, (5) whether
      withdrawal will cause prejudice to the government, and
      (6) whether it will inconvenience the court and waste
      judicial resources.

Moore, 931 F.2d at 248.

      “The most important consideration in resolving a motion to

withdraw a guilty plea is an evaluation of the Rule 11 colloquy.

. . .     Accordingly, a properly conducted Rule 11 . . . colloquy

leaves a defendant with a very limited basis upon which to have

his   plea   withdrawn.”     Bowman, 348 F.3d    at    414.      “If    an

appropriately    conducted   Rule     11    proceeding        is   to   serve    a

meaningful function, on which the criminal justice system can

rely, it must be recognized to raise a strong presumption that

the plea is final and binding.”            United States v. Lambey, 974
F.2d 1389, 1394 (4th Cir. 1992) (en banc).

      With   these   standards   in   mind,      and    having     reviewed     the

transcript of the Rule 11 hearing, we conclude that the district

court did not abuse its discretion in finding that Best failed

to show a fair and just reason to withdraw his plea.




                                      3
      Best also asserts that counsel was ineffective for failing

to properly advise him of the possibility of a career offender

enhancement at sentencing.                Unless an attorney’s ineffectiveness

conclusively       appears      on   the        face    of    the      record,      ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,     such      claims    should         be     raised      in      a    motion    brought

pursuant     to     28   U.S.C.      §     2255        (2012),        in    order    to   permit

sufficient        development        of        the     record.             United    States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                    Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that Best’s claim should be raised, if at

all, in a § 2255 motion.

      Finally,         Best   asserts          that     the       Government        engaged    in

misconduct        by     engaging         in     bad     faith          plea      negotiations.

Specifically, he asserts that the government failed to inform

him that he would be subject to the career offender enhancement,

and   that   the       government        stipulated          to   a     drug     quantity     with

Best’s   counsel,        knowing     that        the    career        offender      enhancement

would apply.           To succeed on this claim, Best must demonstrate

that the prosecution’s conduct was, in fact, improper, and that

he was deprived of a fair trial as a result.                                   United States v.

Powell, 680 F.3d 350, 358 (4th Cir. 2012).                                 Best has not made

such a showing.

                                                 4
     Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid in

the decisional process.

                                                        AFFIRMED




                               5